Exhibit 10.1

November 9, 2008

VIA FACSIMILE TO (954) 888-7310

& DHL EXPRESS

DHL Network Operations (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Jon Olin – EVP, General Counsel & Secretary

 

Re:    Third Amendment to the Hub and Line-Haul Services Agreement, by and
between DHL Express (USA), Inc., as successor in interest to Airborne, Inc.
(“Groundco”) and ABX Air, Inc. (“Airco”), dated August 15, 2003, as previously
amended on April 27, 2004 and August 8, 2005 (the “Hub Services Agreement”).

Dear Jon:

This letter is intended to confirm the agreement between Groundco and Airco to
amend the Hub Services Agreement in order to accommodate the requirements of
each other.

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Hub Services Agreement.

The Hub Services Agreement is hereby amended, modified and/or confirmed as
follows:

(a) The Base Markup, the quarterly cost component and the annual cost and
service components of the Incremental Markup to be paid to Airco in exchange for
the services provided by Airco to Groundco under this Agreement during the
fourth quarter of 2008 shall total $4,490,609, consisting of the following:

 

$ 1,410,873   

Base Markup for fourth quarter of 2008

$ 150,000   

Quarterly cost component of Incremental Markup for fourth quarter 2008

$ 900,000   

Annual cost component of Incremental Markup for 2008

$ 2,029,736   

Annual service component of Incremental Markup for 2008



--------------------------------------------------------------------------------

Jon Olin

November 9, 2008

2 of 3

 

Groundco will pay the Base Markup on a weekly basis in accordance with the terms
of the Hub Services Agreement and the aforementioned Incremental Markup amounts
no later than February 15, 2009.

Further, the Base Markup, quarterly cost component and twenty-five percent
(25%) of the annual cost and service components of the Incremental Markup to be
paid to Airco in exchange for the services provided by Airco to Groundco under
this Agreement during the first quarter of 2009 shall total $1,994,434,
consisting of the following:

 

$ 1,112,000   

Base Markup for first quarter of 2009

$ 150,000   

Quarterly cost component of Incremental Markup for first quarter of 2009

$ 225,000   

25% of annual cost component of Incremental Markup for 2009

$ 507,434   

25% of annual service component of Incremental Markup for 2009

(b) Groundco will pay the Compensation for the first quarter of 2009 weekly, in
advance, by wire transfer to Airco on Monday of each week (or, if such day is
not a Business Day, on the immediately succeeding Business Day), consisting of
the Cost Recovery Amount for the forthcoming week plus the applicable Base
Markup. Both the quarterly cost component and twenty-five percent (25%) of the
annual cost and service components of the Incremental Markup will be paid by DHL
no later than April 15, 2009, in accordance with the terms of the Hub Services
Agreement.

(c) Groundco and Airco will each make commercially reasonable efforts to agree
upon alternative compensation arrangements under the Agreement for subsequent
quarters, at least sixty (60) days prior to the first day of each quarter.

(d) During any quarter for which Groundco and Airco have agreed upon alternative
compensation arrangements, the 60-day minimum notice requirement with respect to
making changes in the scope of services that is contained in the second sentence
of Section 3.4 shall not be applicable to the termination of Services. Instead,
within fifteen (15) calendar days of receipt of notice from Groundco of the
termination of services, ABX shall: (i) provide fourteen (14) days prior written
notice of termination of employment to those of its employees that will be
impacted by such termination of services, and (ii) make commercially reasonable
efforts to promptly reduce or eliminate its costs associated with such services.
Airco will continue to pay, and Groundco will continue to reimburse Airco for,
wages and benefits to its employees that are impacted by such termination of
services for a period of sixty (60) days with respect to those employees that
are stationed in Wilmington, Ohio, or at a regional hub that has been issued a
WARN notice, and for any statutory notice periods under the WARN Act with
respect to those employees that are stationed at other locations. Airco will
ensure that the



--------------------------------------------------------------------------------

Jon Olin

November 9, 2008

3 of 3

 

fourteen (14) day notice period provided for hereunder and any sixty (60) day
WARN notice period shall run concurrently (i.e. any applicable WARN notice
period will commence upon Airco’s giving fourteen (14) days’ notice of
termination, and Groundco’s reimbursement obligations with respect to wages and
benefits will be during the concurrent, and not cumulative periods). In
addition, Airco will ensure that any severance periods provided for under its
employee severance plans likewise run concurrently with any applicable WARN
notice period and the fourteen (14) day notice period hereunder.

Except and amended or modified by this letter, the terms and conditions of the
Hub Services Agreement shall remain in full force and effect.

Please acknowledge Groundco’s acceptance of the foregoing by having an
authorized representative of DHL Express (USA), Inc. sign and date both
counterparts of this letter of amendment in the space provided below and
returning one counterpart to me for my records.

 

Sincerely,

/s/ W. Joseph Payne

ABX Air, Inc.

W. Joseph Payne

Vice President

General Counsel & Secretary

 

ACCEPTED AND AGREED:

DHL Express (USA), Inc.

By:

 

/s/ John Olin

Its:

 

EVP, & General Counsel & Secretary

Date:

 

11-10-08